OPINION
By BARTLETT, J.
1. APPEAL DISMISSED. PERMIT HAVING EXPIRED, ITS TRANSFER BECAME MOOT.
2. UNTIL BOTH THE DIRECTOR AND THE BOARD OF LIQUOR CONTROL HAVE HAD OPPORTUNITY TO PASS ON AN APPLICATION FOR RENEWAL OF PERMIT, THIS COURT HAS NO JURISDICTION IN THE MATTER.
The permit (C-2 — Carry Out) having expired, its transfer became moot. No application for renewal having been filed forthwith under regulation No. 14, this Court has no jurisdiction or power to order a renewal of the permit. The matter of renewal is within the jurisdiction of the Director of Liquor Control. If his decision on an application for renewal is not satisfactory, then the applicant may appeal to the Board of Liquor Control and, if necessary, to this Court. Until both the Director and the Board have had an opportunity to pass on an application for renewal, this Court has no jurisdiction in the matter. See State ex rel. Jones v. Bryant, Director, 159 Oh St 59.
Apparently it is not necessary to pass on other questions. Appeal dismissed.